          Case 1:19-cv-03562-ABJ Document 37 Filed 04/16/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
THE NEW YORK TIMES COMPANY and )
CHARLIE SAVAGE,                      )
                                     )
                  Plaintiffs,        )
                                     )
            v.                       )  Case No. 19-cv-03562 (ABJ)
                                     )
OFFICE OF MANAGEMENT AND             )
BUDGET                               )
                                     )
                  Defendant.         )
____________________________________ )

                                        JOINT NOTICE

       On November 26, 2019, Plaintiffs, the New York Times Company and Charlie Savage,

brought this case under the Freedom of Information Act (“FOIA”) seeking records from Defendant

Office of Management and Budget. See ECF No. 1. In addressing the parties’ cross-motions for

summary judgment, the Court ordered that, “by April 12, 2021, defendant must either inform the

Court that [Documents 7, 9, 10, 14, 15, 17, and one paragraph in Document 21] will be produced,

or comply more fully with section 552(a)(8)(A).” Mar. 29, 2021 Order at 15, ECF No. 35

(“Order”). The Court granted Defendant’s motion to file the any additional support for these

documents by April 26, 2021. Apr. 9, 2021 Minute Order.

       The parties respectfully inform the Court that they have reached an agreement regarding

Documents 9, 10, 14, 15, 17, and 21. Today, Defendant will produce these records to Plaintiffs,

subject to limited redactions agreed to by the parties. With this production, Plaintiffs agree that

their dispute with Defendant regarding Documents 9, 10, 14, 15, 17, and 21 is resolved, and no

further Court intervention as to these documents is necessary. Accordingly, Defendant will only




                                                1
         Case 1:19-cv-03562-ABJ Document 37 Filed 04/16/21 Page 2 of 2




be filing additional support for Document 7 in its upcoming submission on April 26, 2021, in the

form of a declaration from the Department of State.

Dated: April 16, 2021                                 Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General
                                                      Civil Division

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Branch Director

                                                      /s/ Rebecca Cutri-Kohart
                                                      Rebecca Cutri-Kohart
                                                      D.C. Bar No. 1049030
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, N.W.
                                                      Washington, D.C. 20005

                                                         David McCraw
                                                      ______________________
                                                      David McCraw
                                                      District Court Bar I.D.: NY0200
                                                      Legal Department
                                                      New York Times Company
                                                      620 Eighth Avenue
                                                      New York, NY 10018




                                               2
